Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 06/29/2022 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1, 7-8 and 11-16 are canceled.
Claims 2-6 and 9-10 are allowed (claims renumbered as 1-7).
The following is an examiner’s statement of reasons for allowance:
Claims 2, 9 and 10 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 8-9) filed on 08/11/2022. 
	Regarding claim 2, In addition to Applicant’s remarks and amendments filed on 08/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the terminal device performs uplink transmission to the base station device using connection parameter information of the uplink transmission to the base station device in the RRC_CONNECTED state in the RRC_ INACTIVE state to which the RRC_CONNECTED state has transitioned in a case in which the control signal has been received,
	wherein the base station device performs uplink reception from the terminal device that is in the RRC INACTIVE state to which the RRC_CONNECTED state has transitioned, using connection parameter information of the uplink reception from the terminal device in the RRC_CONNECTED state, and
	wherein the connection parameter information includes one of transmission timing information, physical resource information, modulation and coding scheme information, or transmission power information.”, in conjunction with other claim elements as recited in claim 2.
	Regarding claim 9, In addition to Applicant’s remarks and amendments filed on 08/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the processor executes the computer program instructions to perform uplink transmission to the base station device using connection parameter information of the uplink transmission to the base station device in an RRC_CONNECTED state in an RRC_INACTIVE state to which the RRC_CONNECTED state has transitioned in a case in which the control signal causing a transition from the RRC_CONNECTED state to the RRC_INACTIVE state has been received from the base station device, and
	wherein the connection parameter information includes one of transmission timing information, physical resource information, modulation and coding scheme information, or transmission power information.”, in conjunction with other claim elements as recited in claim 9.
	Regarding claim 10, In addition to Applicant’s remarks and amendments filed on 08/11/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the processor executes the computer program instructions to transmit a control signal causing a transition from an RRC_CONNECTED state to an RRC_INACTIVE state to the terminal device and perform uplink reception from the terminal device that is in the RRC_INACTIVE state that has transitioned from the RRC_CONNECTED state using connection parameter information of the uplink reception from the terminal device in the RRC_CONNECTED state,
	wherein the connection parameter information includes one of transmission timing information, physical resource information, modulation and coding scheme information, or transmission power information.”, in conjunction with other claim elements as recited in claim 10.
Claims 3-6 are allowable based on their dependency on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645